                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF OHIO

IN RE:                                                      :     Chapter 13 Proceedings

Tina K. Brewer                                              :     Case No.: 19-60697

Debtor                                                      :     Judge Russ Kendig


                                     MOTION TO DISMISS CASE

Now comes Dynele L. Schinker-Kuharich, Standing Chapter 13 Trustee, and declares under penalty

of perjury:

              1. Debtor filed a petition for relief under Chapter 13 on April 4, 2019.

              2. Debtor and Debtor’s attorney failed to appear at the continued 341 meeting scheduled

                 for June 3, 2019.

              3. Debtor failed to provide the requested documents prior to the 341 meeting.

Therefore, Trustee requests the above case be dismissed pursuant to Bankruptcy Code 1307 (c).


                                                /s/ Dynele L. Schinker-Kuharich
                                                Dynele L. Schinker-Kuharich
                                                Chapter 13 Trustee
                                                200 Market Avenue North, Suite 30
                                                Canton, OH 44702
                                                Tel. 330.455.2222
                                                dlsk@Chapter13Canton.com




 19-60697-rk        Doc 18    FILED 06/06/19       ENTERED 06/06/19 12:08:39             Page 1 of 3
                          NOTICE OF MOTION TO DISMISS CASE

Dynele L. Schinker-Kuharich, Standing Chapter 13 Trustee, has filed papers with the Court to have
this bankruptcy case dismissed.

Your rights may be affected. You should read these papers carefully to discuss them with your
attorney, if you have one, in this bankruptcy case. (If you do not have an attorney, you may
wish to consult one.)

If you do not want the Court to dismiss this bankruptcy case, or if you want the Court to consider
your views on the Motion to Dismiss this case, then on or before June 27, 2019, you or your attorney
must file with the Court an Objection to the Motion to Dismiss at:

                               Clerk of Court
                               United States Bankruptcy Court
                               Ralph Regula Federal Building
                               401 McKinley Ave S.W.
                               Canton, OH 44702

If you mail your Objection to the Court for filing, you must mail it early enough so the Court will
receive it on or before the date stated above.

You must also send a copy to:
                             Dynele L. Schinker-Kuharich
                             Chapter 13 Trustee
                             200 Market Avenue North, Suite 30
                             Canton, Ohio 44702

You must also attend a hearing on the Motion to Dismiss this case on July 31, 2019 at 1:30 PM
at:
                             United States Bankruptcy Court
                             Ralph Regula Federal Building
                             401 McKinley Ave, S.W.
                             Canton, OH 44702

If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief
sought in the Motion and may enter an order granting that relief.

June 6, 2019
                                               /s/ Dynele L. Schinker-Kuharich
                                               Dynele L. Schinker-Kuharich
                                               Chapter 13 Trustee
                                               200 Market Avenue North, Suite 30
                                               Canton, OH 44702
                                               Tel. 330.455.2222
                                               dlsk@Chapter13Canton.com




 19-60697-rk      Doc 18     FILED 06/06/19       ENTERED 06/06/19 12:08:39             Page 2 of 3
                                CERTIFICATE OF SERVICE

I hereby certify that on June 6, 2019, a true and correct copy of the Motion to Dismiss and Notice
thereof was served via the Court’s Electronic Case Filing System upon these entities and individuals
who are listed on the Court’s Electronic Mail Notice List:


   •   Office of the United States Trustee at [RegisteredEmailAddress]@usdoj.gov

   •   James R. Galehouse, Counsel for Debtor, at jgalehouse@ohiolegalclinic.com

and via regular U.S. Mail, postage prepaid, upon:

Tina K. Brewer, Debtor
1159 Pat Lane
Mansfield, OH 44906
                                              /s/ Dynele L. Schinker-Kuharich
                                              Dynele L. Schinker-Kuharich
                                              Chapter 13 Trustee




 19-60697-rk     Doc 18     FILED 06/06/19       ENTERED 06/06/19 12:08:39           Page 3 of 3
